Citation Nr: 1608431	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a psychiatric disorder, to include depression and an anxiety disorder.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from March 1974 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Veteran testified during a videoconference hearing before an Acting Veterans Law Judge.  A transcript of that Board hearing is of record.  However, since that Acting Veterans Law Judge is no longer with the Board, the Veteran was given an opportunity to have a hearing before another VLJ at the Board.  The Veteran has chosen not to do so.  

The Board denied the Veteran's claims for service connection for a left shoulder disability, depression, and migraines in a decision dated in August 2014, and the Veteran filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims.  Thereafter, the Court granted a Joint Motion for Partial Remand dated in July 2015, and vacated the decision of the Board as to these claims and remanded the claims for action consistent with the findings of the Joint Motion.  An additional claim for service connection for residuals of stroke was abandoned by the Veteran at that time.


REMAND

Turning first to the claims for service connection for a left shoulder disorder and depression, in the July 2015 Joint Motion, the parties to the Joint Motion noted that evidence not considered or addressed sufficiently in the Board's decision warranted further consideration or evidentiary development.  With respect to the left shoulder, the Joint Motion found that the Board had determined that the Veteran was not credible based on a VA treatment record from 1982 that purportedly noted the Veteran's treatment for a dislocating shoulder without the Veteran's report of previous injury in service.  However, the parties to the Joint Motion could not locate that record, and were instead able to find an August 1985 VA treatment record that noted the Veteran's treatment for a dislocated left shoulder and included his description of an in-service injury to the left shoulder at age 21 while he was serving in the Navy.  As such evidence could assist in the substantiation of the claim, the Board will remand the claim for an appropriate VA examination and etiological opinion.  The examiner should also consider the Veteran's statements as reported to a private examiner who used those statements to provide a supporting opinion, unfortunately without an appropriate rationale.

With respect to the claim for service connection for depression, the Joint Motion determined that the Board had not addressed the fact that there were other diagnoses of record, such as an anxiety disorder, and that the Veteran's claim therefore needed to be expanded to include all psychiatric disorders, especially with the Veteran's report of anxiety and a diagnosis of situational adjustment disorder in a service treatment record from February 1975.  There is also a recent February 2016 private psychological opinion in favor of the claim based on the Veteran's reported injury in service and the Veteran's treatment by his fellow service members thereafter.  Consequently, the Board will expand the Veteran's claim on appeal to include entitlement to service connection for an acquired psychiatric disorder, and will remand the claim for an appropriate examination and opinion as to whether any psychiatric disorder is related to the Veteran's period of active service.  Clemmons v. Shinseki, 23 Vet. App. 1 (2009),

Finally, turning to the remaining claim for service connection for migraine headaches, the Joint Motion noted that while the Board's decision had addressed the issue of direct service connection for migraines, it had not considered the issue of whether the left shoulder disability, if service connected, caused or contributed to the migraines.  Therefore, since the Board has determined that the issue of entitlement to service connection for a left shoulder disability should be remanded for further evidentiary development, it will defer any decision as to the claim of service connection for migraines pending the completion of the action requested in regards to the claim for service connection for a left shoulder disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate examiner to ascertain the nature and etiology of any current left shoulder disability, including specifically an assessment as to whether any current disability is etiologically related to service.  The examiner must review the claims file and must note that review in the report.  The examiner should diagnose every left shoulder disorder currently manifested or which has been manifested at any time during the course of this appeal.  For each identified left shoulder disorder, the examiner should specifically state whether it is at least as likely as not (50 percent probability or greater) that there is a link between the current symptomatology and active military service.  The examiner must take into account the Veteran's lay statements related to in-service and post-service symptomatology, especially recurrent dislocations, and continuous pain in and after service, and should discuss the significance of those statements.  The examiner must also take into account the August 1985 VA hospitalization record documenting a complaint of post-service recurrent left shoulder dislocations beginning two years after service, the November 2010 private medical opinion, and the left shoulder diagnoses of record, including osteoarthritis.  If the examiner opines that the Veteran has a left shoulder disorder that is related to his injury in service, the examiner is further requested to opine whether it is at least as likely as not that the Veteran's migraine headaches were caused or aggravated by a left shoulder disability.  The examiner should provide a rationale for any opinion provided and should attempt to reconcile any contradictory evidence of record.

2.  Also schedule the Veteran for an examination by an appropriate examiner to ascertain the nature and etiology of any current psychiatric disorder.  The examiner must review the claims file and must note that review in the report.  The examiner should diagnose every psychiatric disorder currently manifested or which has been manifested at any time during the course of this appeal.  For each identified psychiatric disorder, the examiner should specifically state whether it is at least as likely as not (50 percent probability or greater) that there is a link between the current symptomatology and active military service.  The examiner must take into account the Veteran's lay statements related to in-service and post-service symptomatology, and continuous symptoms in and after service, and should discuss the significance of those statements.  The examiner must also take into account the February 1975 service medical record documenting in-service complaints of much anxiety and diagnosis of situational adjustment disorder, and a recent February 2016 private psychological opinion in favor of the claim based on the Veteran's reported injury in service and the Veteran's treatment by his fellow service members thereafter.  The examiner should provide a rationale for any opinion provided and should attempt to reconcile any contradictory evidence of record.

3.  Then, readjudicate the remaining claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

